Citation Nr: 1711325	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  16-16 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to special monthly compensation based on aid and attendance/housebound.

2.  Entitlement to specially adapted housing.

3.  Entitlement to automobile or other conveyance and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	William R. Fisher, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to October 1991 and from July 2002 to October 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the RO in October 2014 and March 2016.

The Veteran testified before the undersigned Veterans Law Judge at videoconference hearings held in June 2016 and October 2016.  Such testimony focused on other issues on appeal at the time, and did not address the current issues on appeal.  At the October 2016 hearing, the undersigned granted an advancement of this appeal on the docket due to financial hardship pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

In December 2016, the RO remanded the enumerated issues of special monthly compensation (SMC) based on aid and attendance/housebound (A&A/HB), specially adapted housing and entitlement to automobile or other conveyance and adaptive equipment or for adaptive equipment only, pending RO adjudication of intertwined issues.  The Board also disposed of other issues on appeal which were withdrawn, and granted service connection for traumatic brain injury (TBI) and post traumatic stress disorder (PTSD).  The Board also remanded an issue of entitlement to service connection for migraines for further development.  

Such development has been completed and in a January 2017 rating decision, in addition to implementing the Board's grants of service connection for TBI and PTSD, the RO granted entitlement to service connection for a migraine headache disability, assigning an evaluation of 30 percent effective June 9, 2014.  The grant of service connection for this migraine condition constituted a full award of the benefit sought on appeal as to the issue of entitlement to service connection for a migraine disability.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor her attorney submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, this issue is not currently in appellate status.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the remaining enumerated issues on appeal, the RO continued to deny entitlement to SMC based on A&A/HB, specially adapted housing and entitlement to automobile or other conveyance and adaptive equipment or for adaptive equipment only in a January 30, 2017 the Supplemental Statement of the Case.

On March 1, 2017 the Veteran's attorney faxed a letter to the Board which stated the following. 

"This letter is in response to the Supplemental Statement of the Case dated January 30, 2017.  Please note that (the named Veteran) disagrees with the conclusions in the SSOC.  She wants to continue with her appeal.  She would like to be scheduled for a video hearing as soon as possible so that she can offer further evidence in the form of her testimony."

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2016) (pertaining specifically to hearings before the Board).  

The Board acknowledges that two prior Board hearings have already been held in 2014 and in 2016; however a review of the transcripts discloses that these hearings did not address these enumerated issues on appeal, which were notably deferred to address other intertwined issues in the Board's January 2017 decision.  Thus it is appropriate to afford the Veteran opportunity to offer testimony regarding these issues remaining on appeal and remand of this matter for the AOJ to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing with appropriate notification to the Veteran and his representative.  If possible, the hearing should be scheduled with the undersigned VLJ.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




